Case 5:20-cv-00036-RWS-CMC Document 70 Filed 09/21/21 Page 1 of 6 PageID #: 464


                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                      TEXARKANA DIVISION

 TODRICK MORRIS,                                    §
                                                    §
                 Plaintiff,                         §   CIVIL ACTION NO. 5:20-CV-00036
                                                    §
 v.                                                 §
                                                    §
 DANIEL HINES, ET AL.,                              §
                                                    §
                 Defendants.                        §
                                                    §
                                                    §
                                                    §

                                                ORDER
         Plaintiff Todrick Morris, an inmate proceeding pro se, filed the above-styled and numbered

  civil action complaining of alleged violations of his constitutional rights. The case was referred to

  the United States Magistrate Judge in accordance with 28 U.S.C. § 636. This Order concerns the
  motion for summary judgment filed by Defendants Sgt. Daniel Hines and Officers Christopher

  Harcrow, Matt Hilliard, James Kelly and Billy Kitchell.
  I.   Background

         Plaintiff asserted on September 19, 2019, shortly after midnight, that he started a fire on
  the outside of his cell—inside the food slot box on his cell door—so that he could get a supervisor to

  come speak to him. Sgt. Hines and Officers Harcrow, Kelly and Hilliard were outside of his cell
  talking and then Sgt. Hines and Officer Harcrow went to the sallyport to talk to a female officer.

  Officer Kitchell was the picket officer.       They watched while Officers Kelly and Hilliard
  approached Plaintiff’s cell door. Officers Kelly and Hilliard looked inside the food slot to make sure

  that the fire was still burning and then asked Plaintiff “are you ready?” After looking back to the

  sallyport for approval, Officer Hilliard sprayed flammable chemical agents through the fire in the
  food slot at Plaintiff, causing an explosion and catching Plaintiff’s clothing, bedding and personal

  property on fire. Plaintiff tried to remove his burning clothing but Officer Kelly again sprayed his
  canister of chemical agents through the food slot, re-igniting the explosion and burning Plaintiff
                                               Page 1 of 6
Case 5:20-cv-00036-RWS-CMC Document 70 Filed 09/21/21 Page 2 of 6 PageID #: 465


  on his arms, right hand, chest and stomach.
         Plaintiff states Officer Kelly then got an igloo of water and threw it into the cell to put out

  the fire. Officer Hilliard got on his radio and initiated an Incident Command System (“ICS”)
  report, falsely stating that Plaintiff had cut himself when he had never cut or attempted to cut

  himself or anyone else. Sgt. Hines and a female correctional officer came over with a video camera

  and Sgt. Hines briefed the video camera with the false statement that Plaintiff had tried to cut
  himself and therefore chemical agents were used. As a result of the incident, Plaintiff states he has

  permanent scars on his arms, right hand, stomach and chest.
         Defendants filed a motion for summary judgment arguing that the use of force was

  reasonable. They stated the pepper spray is non-flammable and argued that no reasonable juror

  could find an Eighth Amendment violation when Plaintiff started a fire in his cell and failed to
  follow orders; they further contended that the spraying of Plaintiff was done in a good faith effort

  to restore discipline rather than maliciously and sadistically for the purpose of causing harm.
  Defendants argued that force was necessary because Plaintiff disobeyed orders, refused to give up

  control of his food slot tray and started a fire. Although Officer Kelly’s pepper spray caused the fire

  in the food slot tray to flare up, Defendants maintained the officers had no reason to believe that
  administering pepper spray through the food slot tray would have posed such a risk.

         In his response to the motion for summary judgment, Plaintiff stated the officers left his food
  slot open because they were refusing to summon a ranking officer to the scene. He acknowledged

  he started a fire, explaining he was trying to get a ranking officer present to complain about being

  denied his meals. He contended the officers knew the fire was burning but did nothing for 45
  minutes to an hour because they were afraid of summoning a ranking officer to whom Plaintiff

  could report the denial of meals. He also argued his injuries were not “minor,” as the Defendants
  contended.

  II.   Summary Judgment Evidence

         A surveillance video from a camera up and to the left of Plaintiff’s cell shows Officers Kelly

  and Hilliard approaching Plaintiff’s cell at 1:10 a.m. At 1:16 a.m, something white pops up in the
  food slot tray, along with some smoke.      Officer Hilliard reaches into the tray but pulls his hand
                                                Page 2 of 6
Case 5:20-cv-00036-RWS-CMC Document 70 Filed 09/21/21 Page 3 of 6 PageID #: 466


  back. Some fire can be seen in the tray. Officer Hilliard moves to his left, closer to the camera, over
  to the side of the tray.

          A few seconds later, Officer Kelly raises a pepper spray canister and steps toward the cell
  door. Fire can still be seen in the tray. Officer Kelly steps closer to the door, moving behind Officer

  Hilliard in the camera view, and points the pepper spray canister at the tray. A large burst of fire

  flares up. Officer Kelly moves back quickly and then leaves to get water, which he dumps on the
  food slot tray to extinguish the fire. Officers Hilliard and Kelly are the only officers on the scene

  when this occurs.
 III.   Report of the Magistrate Judge

          After review of the pleadings, the Magistrate Judge issued a Report recommending that
  summary judgment be granted in favor of Sgt. Hines and Officers Harcrow and Kitchell, but that

  Officers Hilliard and Kelly’s motion for summary judgment be denied. The Magistrate Judge

  examined each of the factors set out by the Fifth Circuit in Hudson v. McMillian, 962 F.2d 522, 523
  (5th Cir. 1992) and determined that the first, third and fifth factors weighed in Plaintiff’s favor,

  while the second weighed in the Defendants’ favor and the fourth was inconclusive.
          However, the Magistrate Judge determined that the third factor (the relationship between

  the need and the amount of force used) and the fifth factor (efforts made to temper the severity of
  the forceful response) comprised the heart of the case. In reviewing these factors, the Magistrate

  Judge concluded that “the amount of force used” was not the fact Plaintiff was pepper-sprayed, but

  the fact that he was pepper-sprayed through a fire. The summary judgment evidence, including the
  video, did not show that the need for the application of force was so great as to justify pepper-

  spraying Plaintiff through the fire. Instead, the Magistrate Judge observed that according to the
  video, after Officer Kelly sprayed pepper spray through the fire and caused it to flare up, it took

  him approximately 45 seconds to get a container of water and dump it on the fire, extinguishing it.

  Even given Plaintiff’s recalcitrance, the Magistrate Judge stated that the record failed to reveal any
  reason why the fire could not have been extinguished prior to the application of the pepper spray.

  Thus, a reasonable trier of fact could conclude that the force involved in spraying Plaintiff through
  a live fire was excessive.
                                                Page 3 of 6
Case 5:20-cv-00036-RWS-CMC Document 70 Filed 09/21/21 Page 4 of 6 PageID #: 467


         With regard to qualified immunity, the Magistrate Judge stated that the spraying of an
  aerosol spray through an active fire at an inmate locked in his cell, where no active emergency

  existed and the fire could be readily extinguished in less than one minute, was not objectively
  reasonable and thus not protected by qualified immunity. Although Defendants contended they

  did not believe the spray was flammable, the Magistrate Judge stated that the dangers of spraying

  any aerosol spray through a fire at a person who essentially has no escape should be readily
  apparent.
 IV.    Defendants’ Objections

         In their objections, Defendants first argue that the Magistrate Judge incorrectly applied the

  Hudson factors. They assert that the Supreme Court cautioned the lower courts not to use “the

  benefit of hindsight,” in that “not every push or shove, even if it may later seem unnecessary in the
  peace of a judge’s chambers, violates a prisoner’s constitutional rights.” As a general rule, an

  official’s actions must be judged in the light of the circumstances which confronted him, without
  the benefit of hindsight. Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010).

         As the Magistrate Judge determined, however, the benefit of hindsight is hardly required for
  an officer to understand that pepper-spraying an inmate with an aerosol spray through a fire is not

  objectively reasonable. Such an action is qualitatively different from an arguably excessive push
  or shove, particularly in light of the fact that Plaintiff was locked in his cell and posed no immediate
  threat to the officers. This objection is without merit.

         Defendants next contend that they were “forced to act quickly and decisively in this
  situation and did so using non-physical force in an effort to gain Plaintiff’s compliance with their

  orders.” As noted above, Plaintiff was locked in his cell and posed no immediate threat to the

  officers. They do not explain why they were “forced to act quickly and decisively” to the point that
  they could not take less than one minute to extinguish the fire before pepper-spraying Plaintiff in

  his cell. This objection is without merit.
         Defendants attempt to address this issue by asserting that Plaintiff had set two separate fires

  (Plaintiff claims there was only one), refused to participate in attempts to reason with him and de-

  escalate the situation and refused lawful orders given to him by correctional staff. The Magistrate
                                                Page 4 of 6
Case 5:20-cv-00036-RWS-CMC Document 70 Filed 09/21/21 Page 5 of 6 PageID #: 468


  Judge recognized all of these facts in determining that the second Hudson factor—the need for the
  application of force—weighed in favor of Defendants. However, the question is whether the force

  used was excessive to the need and the Magistrate Judge properly determined that disputed issues of
  fact existed, precluding summary judgment. See Moss v. Brown, 409 F.App’x 732 (5th Cir. 2010)

  (remanding use of force case based upon the conclusion that the force used was excessive to the

  need). This objection is without merit.
          Similarly, Defendants challenge the Magistrate Judge’s determination that no other efforts

  to temper the severity of the force used appear in the record. They assert they made “repeated
  efforts to minimize the level of their response,” stating that they ordered Plaintiff to relinquish control

  of his food slot and he refused; Officer Hilliard tried to extinguish the first fire by removing burning

  debris and then called for a supervisor, Sgt. Hines; Plaintiff refused to speak to Sgt. Hines; and it
  was only after Plaintiff started a second fire that the Defendants administered “a quick burst of

  pepper spray.”
          The fifth Hudson factor concerns “any efforts made to temper the severity of a forceful

  response.” Hudson, 962 F.2d at 523. Defendants offer their version of what happened leading up

  to the use of force—much of which is disputed by Plaintiff’s sworn pleadings—but the Magistrate
  Judge focused on efforts made to temper the severity of the forceful response which actually

  occurred. In the summary judgment context, the facts must be viewed in the light most favorable
  to the Plaintiff; even assuming Defendants’ version of the facts is correct, however, the events

  leading up to the incident do not vitiate the spraying of Plaintiff through the fire. This objection is

  without merit.
          Finally, Defendants contend they are entitled to qualified immunity, arguing they did not

  have fair warning that spraying an aerosol spray through an open flame would violate the Eighth
  Amendment. Qualified immunity protects an officer from suit when he makes a decision that, even

  if constitutionally deficient, reasonably misapprehends the law governing the circumstances he
  confronted. Taylor v. Riojas, 141 S.Ct. 52, 53 (2020). However, a general constitutional rule may

  apply “with obvious clarity to the specific conduct in question.” Hope v. Pelzer, 536 U.S. 730, 741

  (2002). The Magistrate Judge correctly concluded that the danger of spraying an aerosol spray
                                                 Page 5 of 6
Case 5:20-cv-00036-RWS-CMC Document 70 Filed 09/21/21 Page 6 of 6 PageID #: 469


  through a fire at a person who has no escape should be readily apparent and is not an objectively
  reasonable action, particularly in view of the fact Plaintiff posed no immediate threat to the officers

  and the fire could be readily extinguished. Defendants’ objections are without merit.
 V.    Conclusion

          The Court has conducted a careful de novo review of those portions of the Magistrate Judge’s
  proposed findings and recommendations to which the Plaintiff objected. See 28 U.S.C. § 636(b)(1)

  (district judge shall “make a de novo determination of those portions of the report or specified

  proposed findings or recommendations to which objection is made.”). Upon such de novo review,
  the Court has determined the Report of the Magistrate Judge is correct and the Defendants’

  objections are without merit. It is accordingly
          ORDERED that Defendants Officers Matt Hilliard and James Kelly’s objections are

  overruled
      .     and the Report of the Magistrate Judge (Docket No. 65) is ADOPTED as the opinion

  of the District Court. It is further

          ORDERED that Defendants’ motion for summary judgment (Docket No. 47) is

  GRANTED as to Defendants Sgt. Daniel Hines and Officers Christopher Harcrow and Billy

  Kitchell. The claims against these Defendants are DISMISSED WITH PREJUDICE and these

  Defendants are dismissed as parties to the lawsuit. It is further

          ORDERED that the motion for summary judgment (Docket No. 47) is DENIED as to

  Defendants Officers Matt Hilliard and James Kelly.


         So ORDERED and SIGNED this 21st day of September, 2021.




                                                              ____________________________________
                                                              ROBERT W. SCHROEDER III
                                                              UNITED STATES DISTRICT JUDGE




                                                Page 6 of 6
